33 F.3d 64
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.COGGESHALL DEVELOPMENT CORPORATION and Coggeshall Marina,Incorporated, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 94-5019.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1994.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Coggeshall Development Corporation et al.  (Coggeshall) move to remand this case to the United States Court of Federal Claims.  We treat the submission as a motion for voluntary dismissal.  Coggeshall states that the United States does not oppose.


2
Coggeshall sued the United States for breach of contract and the United States filed a counterclaim.  On September 3, 1993, the Court of Federal Claims issued its decision concerning Coggeshall's claim.  On November 1, 1993, Coggeshall appealed.  However, Coggeshall and the United States agree that the Court of Federal Claims bifurcated the case for trial and has not decided the United States' counterclaim.  Hence, Coggeshall's appeal is premature and its appeal must be dismissed.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Coggeshall's motion for voluntary dismissal is granted.


5
(2) Each side shall bear its own costs.